IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                               FILED
                                                               April 16, 2008
                               No. 07-40520
                            Conference Calendar           Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

PEDRO HERNANDEZ, also known as Pedro Rangel Hernandez

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                         USDC No. 5:06-CR-1746-1


Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
     The Federal Public Defender appointed to represent Pedro Hernandez has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967).    Hernandez has filed a response.        Our
independent review of the record, counsel’s brief, and Hernandez’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 07-40520

herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Hernandez’s
motion to appeal pro se is DENIED. See United States v. Wagner, 158 F.3d 901,
902-03 (5th Cir. 1998).




                                     2